Order denying appealing infants’ motion to vacate an order dated January 13, 1933, granting leave to mortgage certain real property; dismissing motion to vacate the mortgage made pursuant thereto; denying their motion to vacate the judgment of foreclosure of that mortgage, and denying their motion to adjudge as void the deed made by the referee in foreclosure to the purchaser, affirmed, with ten dollars costs and disbursements. No opinion. Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.